Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored SirNantes Feb. 20. 1777.
The inclosed is in answer to Mr. Deanes Favour relative to the Arms in Mr. Montieu’s Store. It has been observed to me that Prizes instead of being brought into french ports might be sold with secrecy and can, by landing the Goods on an Island near the mouth of the Loire, where french Vessells might come and take them; and perhaps in this way it might be contrived to dispose of the Ships without making a noise, but at least they could be there easily destroyed. I mention this because I think some precaution necessary, for you may depend that there are spies in this and other ports. One English Captain has been long suspected, and the Mayor wishes to get some pretence to send him away, but as yet no proof can be had. The first circumstance that will support such a measure, will I am sure be very readily embraced. I am often applied to for news but can give none. Lord S[tormont] is so industrious that the London Gazette when it contains anything against us, finds its way hither one or two days before any other news. The news of our Success in New Jersey has been mentioned here from several quarters but all want confirmation: I shall be glad to be informed if there is any foundation for this news. I am very dutifully and affectionately Yours &c. in haste
J Williams
